 

Case 1:17-cv-07622-GBD-GWG Document 52 Filed 03/23/21 Page 1 of 9

ae Gore
UNITED STATES DISTRICT COURT #29;
SOUTHERN DISTRICT OF NEW YORK Ph . Oy

 

x ke
CARMEN GOTTLIEB, : Ss

Plaintiff,

   

Vv. : 17 Civ. 7622 (GBD)

MILTON AL STEWART, in his official capacity as :
Acting Secretary of Labor, :

Defendant.

X

 

PRIVACY ACT ORDER AND PROTECTIVE ORDER

Pursuant to the provisions of Rule 26(c) of the Federal Rules of Civil Procedure, the
Court enters this Privacy Act Order and Protective Order, upon the joint request of plaintiff
Carmen Gottlieb (“Plaintiff”) and defendant Milton Al Stewart, in his official capacity as Acting
Secretary of Labor (“Defendant”), for the purposes of facilitating the disclosure of information
that otherwise would be prohibited from disclosure under the Privacy Act of 1974, 5 U.S.C.

§ 552a (the “Privacy Act”), and assuring the confidentiality of information that may be disclosed
by the parties in the course of discovery proceedings. The Court, having found that good cause
exists for entry of this Privacy Act Order and Protective Order, HEREBY ORDERS:

1. Pursuant to 5 U.S.C. § 552a(b)(11), this Order authorizes Defendant to produce
information that otherwise would be prohibited from disclosure under the Privacy Act without
presenting Privacy Act objections to this Court for a decision regarding disclosure. To the extent
the Privacy Act allows the disclosure of information pursuant to a court order, this Order
constitutes such a court order and authorizes the disclosure of that information. However,

nothing in this paragraph shall require production of information that is prohibited from

 
Case 1:17-cv-07622-GBD-GWG Document 52 Filed 03/23/21 Page 2 of 9

disclosure (even with the entry of this Order) by other applicable privileges, statutes, regulations,
or authorities. The terms of this Order shall govern the safeguarding of such information by all
individuals referenced herein.

2. As used in this order, “Protected Health Information” constitutes health
information, including demographic information, relating to either (a) the past, present, or future
physical or mental condition of an individual, (b) the provision of care to an individual, or (c) the
payment for care provided to an individual, which identifies the individual or which reasonably
could be expected to identify the individual.

3. As used in this Order, the term “Protected Information” constitutes any and all
documents or records, and information contained therein, that contain any confidential,
proprietary, personal, or similar information, including, but not limited to, Protected Health
Information, individual financial and tax information, privileged law enforcement information,
and information protected from disclosure by the Privacy Act.

4. Information that the parties deem Protected Information shall be designated as
such as stamping the phrase “Subject to Protective Order” on any document or record containing
Protected Information prior to the production of such document or record.

5. Any party who contests the designation of a document or record as Protected
Information shall provide the producing party written notice of it challenge. If the parties cannot
resolve this dispute, they shall follow the Federal Rules of Civil Procedure, the Local Civil Rules
for the United States District Courts for the Southern and Eastern Districts of New York, the
individual practices of the Court, and/or any court orders for addressing discovery disputes.
Failure to challenge a designation or redaction immediately does not waive a party’s ability to

bring a later challenge.

 

 
Case 1:17-cv-07622-GBD-GWG Document 52 Filed 03/23/21 Page 3 of 9

6. Except as provided in this Order, all Protected Information produced or
exchanged pursuant to this Order shall be used solely for the purposes of this action and for no
other purpose whatsoever, and shall not be published to the general public in any form, or
otherwise disclosed, disseminated, or transmitted to any person, entity, or organization, except in
accordance with the terms of this Order.

7. Any document, record, or information designated as Protected Information may
be disclosed only to the following Qualified Persons:

1. Defendant, attorneys for Defendant, and any support staff or other
employees of Defendant who are assisting in the defense of this action;

il. Plaintiff, attorneys for Plaintiff and any support staff or other employees
of those attorneys’ law firm, any support staff or other employees of the Plaintiff, or other
attorneys of record of Plaintiff who are assisting in the maintenance of this action;

ili. Witnesses who are or may be deposed in this action, to the extent the
witnesses’ testimony may relate to documents designated as Protected Information;

IV. Experts or consultants retained or consulted for this action by counsel to a
party, and any support staff or other employees for such experts or consultants who are assisting
in the expert’s work for this action;

v. Court reporters or stenographers engaged to record deposition testimony,
and their employees who are assisting in the preparation of transcripts of such deposition
testimony;

Vi. The Court and its support personnel; and

Vil. Such other persons as hereafter may be authorized by the Court upon

motion of any party.

 

 
Case 1:17-cv-07622-GBD-GWG Document 52 Filed 03/23/21 Page 4 of 9

8. A copy of this Order shall be delivered to each Qualified Person to whom a
disclosure of Protected Information is made, at or before the time of disclosure, by the party
making the disclosure or by its counsel. The provisions of this Order shall be binding upon each
such person to whom disclosure is made.

9. All Qualified Persons, including the parties and their respective counsel, to whom
Protected Information is disclosed, are hereby prohibited from disclosing information designated
as Protected Information to any unauthorized person, except as provided in this Order.

10. Any deposition questions intended to elicit testimony regarding Protected
Information shall be conducted only in the presence of persons authorized to review the
Protected Information. Any party intending to designate a portion of the transcript as “Subject to
Protective Order’ shall state this intention by either indicating on the record during the
deposition that a question calls for Protected Information, or by notifying the reporter and all
counsel of record, in writing, of the specific pages and lines of the transcript and/or the specific
exhibits that are to be designated as Subject to Protective Order within 30 days after a deposition
has concluded. Counsel for the opposing or third party shall have the right to lodge objections to
any such designation on the record or in writing, and to seek appropriate relief from the Court to
the extent the opposing or third party deems such relief necessary.

11, The parties shall abide by Sections I.D(,), (ii), and (iii) of the Court’s Individual
Rules and Practices with respect to the filing of documents under seal or filing of redacted
documents on the public docket.

12. Any party filing a motion or any other papers with the Court under seal shall also

publicly file a redacted copy of the same, via the Court’s Electronic Case Filing system, that

 
Case 1:17-cv-07622-GBD-GWG Document 52 Filed 03/23/21 Page 5 of 9

redacts only the Protected Information itself, and not text that in no material way reveals the
Protected Information.

13. | Nothing in this Order shall preclude any disclosure of Protected Information to
any judge, magistrate, or employee of the Court for purposes of this action.

14. Nothing contained in this Order shall be construed to prejudice any party’s nght
to use in open court any Protected Information, provided that reasonable notice of the potential
disclosure of the Protected Information shall be given to the producing party so that the
producing party may move to seal the document, or otherwise seek to prevent the disclosure or
dissemination of the Protected Information, in advance of its use in open court.

1S. If counsel for any party is required by law or court order to disclose, disseminate,
or transmit Protected Information produced under this Order to any person or entity not
identified herein as a Qualified Person, the name of that person or entity and the reason access is
required shall be provided to the producing party no less than 14 days prior to disclosure,
dissemination, or transmittal so as to provide the producing party sufficient time to object and
seek a protective order as necessary. There shall be no disclosure after an objection has been
made until the objection has been resolved unless disclosure, dissemination, or transmission is
required sooner by law or court order. If Protected Information produced under this Order is
required by law or court order to be disclosed to a person or entity not identified herein as a
Qualified Person, the person or entity receiving the Protected Information shall, before receiving
the Protected Information, be provided with a copy of this Order and shall acknowledge their
agreement to comply with this Order by signing a copy of the attached acknowledgement form.
A copy of each such acknowledgement form must be provided promptly after its execution to

counsel of record for the producing party.

 

 
Case 1:17-cv-07622-GBD-GWG Document 52 Filed 03/23/21 Page 6 of 9

16. Within thirty days after the final disposition of this action, including any and all
appeals, all Protected Information and copies thereof in the possession of any Qualified Persons
shall be returned to the producing parties or destroyed, except that counsel are not required to
secure the return or destruction of Protected Information submitted to the court. If the Protected
Information is destroyed, the party that has destroyed the Protected Information shall certify in
writing to the producing party that the Protected Information in its possession has been
destroyed.

17. If at any time prior to the trial of this action, or before the entry of this order, a
party inadvertently fails to designate material as Protected Information at the time of production,
this shall not in itself be deemed a waiver of any claim of confidentiality as to that Protected
Information. The producing party may correct its failure to designate an item as Protected
Information by taking reasonable steps to notify all receiving persons of its failure, and by
promptly supplying all receiving persons with new copies of any documents bearing corrected
designations or by agreeing that the previously produced information shall be treated as
Protected Information. Within five business days of receiving copies of any documents bearing
corrected designations pursuant to this paragraph, the receiving persons shall return or destroy
the improperly designated materials, and certify in writing to the producing party that such
materials have been returned or destroyed. This paragraph shall apply to Protected Information
that was produced prior to the entry of this Order and that is reproduced and redesignated as
“Subject to Protective Order.”

18. This Order does not constitute any ruling on the question of whether any

particular document or category of information is properly discoverable, and does not constitute

 

 
Case 1:17-cv-07622-GBD-GWG Document 52 Filed 03/23/21 Page 7 of 9

any ruling on any potential objection to the discoverability, relevance, or admissibility of any
document or information.

19. Nothing in this Order shall be construed as a waiver of any defense, right,
objection, or claim by any party, including any objection to the production of documents and any
claim of privilege or other protection from disclosure.

20. Nothing in this Order shall affect the right of any party to seek additional
protection against the disclosure of any documents or materials, or of the parties to seek
additional disclosures.

21. Nothing in this Order shall prevent the disclosure of Protected Information to
governmental authorities for purposes of enforcement of criminal laws or in furtherance of civil
enforcement or regulatory proceedings.

22. Nothing in this Order shall prevent any disclosure of Protected Information by the
party or entity that designated the information as such.

23. The terms of this Order shall survive the termination of this action for purposes of
enforcing this Order.

24. This Court shall retain jurisdiction over all persons subject to this Order to the
extent necessary to enforce any obligations arising hereunder or to impose sanctions for any

contempt thereof.

 

 
Case 1:17-cv-07622-GBD-GWG Document 52 Filed 03/23/21 Page 8 of 9

SO STIPULATED AND AGREED TO BY:

Dated: Washington, D.C. Dated:

March 22, 2021

STEPTOE & JOHNSON LLP

By: By:

CHRISTOPHER A. SUA , ESQ.
1330 Connecticut Avenue, NW
Washington, DC 20036

Telephone: (202) 429-8131
Facsimile: (202) 429-3902

Attorneys for Plaintiff

SO ORDERED. MAR

Aron B.

HONQRABYE GEORGE B. DANIELS
UNITED STATES DISTRICT JUDGE

3 2024

 

 

New York, New York
March 2 4 2021

AUDREY STRAUSS
United States Attorney for the
Southern District of New York

Kole dp

TOMOKO ONOZAWA-~
Assistant U.S. Attorney

86 Chambers Street, Third Floor
New York, New York 10007
Telephone: (212) 637-2721
Facsimile: (212) 637-2717

Counsel for Defendant

 

 

 
Case 1:17-cv-07622-GBD-GWG Document 52 Filed 03/23/21 Page 9 of 9

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

CARMEN GOTTLIEB,
Plaintiff,
V.
17 Civ. 7622 (GBD)

MILTON AL STEWART, in his official capacity as :
Acting Secretary of Labor, :

Defendant.

X

 

ACKNOWLEDGMENT
I have read and I understand the Privacy Act Order and Protective Order entered by the

Court in the case Gottlieb v. Stewart, 17 Civ. 7622 (GBD), and I agree to be bound by its terms.

Date:

 

Name (printed):

 

Signature:

 

 

 
